Citation Nr: 0728887	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-31 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to April 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

No competent evidence exists showing that the veteran's 
bipolar affective disorder was present in service, or for 
many years thereafter, or is otherwise related to service. 


CONCLUSION OF LAW

Bipolar affective disorder was not incurred in or aggravated 
by service.  38  U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran has claimed that her psychiatric disability was 
manifested in service, but that she did not receive treatment 
for it within the military medical system; rather, she 
received care through civilian sources in connection with a 
child custody battle.  It has been indicated that any records 
concerning child custody could not be releases without a 
court order.  The veteran's service medical records are 
absent any reference to treatment or diagnosis of a 
psychiatric disability.  The first medical document of record 
noting treatment for any emotional problems was in 2001 and 
this was primarily in relationship to substance abuse 
disorder.  Bipolar affective disorder was diagnosed in 2002.  
Additionally, during a February 2001 VA clinic visit, the 
veteran stated that she had not received prior psychological 
treatment.  There is no evidence of record linking the 
veteran's bipolar affective disorder to her military service.   

The Board must note the lapse of many years between the 
veteran's separation from service (1988) and the first 
documented treatment for the claimed disorder (2002).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran's statements alone are insufficient 
to establish the etiology of the bipolar affective disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
 
Although the veteran and other lay persons are competent to 
testify as to her in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has a bipolar affective disorder that is related 
to her active service.  There is no doubt to be resolved, and 
service connection for bipolar affective disorder is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the veteran (June 2003, Dec. 2004).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's bipolar affective disorder and military 
service exists, VA has no duty to obtain a medical opinion.  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for bipolar affective 
disorder is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


